
	
		I
		One Hundred Eleventh Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Tuesday, the fifth day of January, two thousand
		and ten
		H. R. 2802
		
		AN ACT
		To provide for an extension of the
		  legislative authority of the Adams Memorial Foundation to establish a
		  commemorative work in honor of former President John Adams and his legacy, and
		  for other purposes.
	
	
		1.Extension of legislative
			 authority for memorial establishment
			(a)Legislative
			 authoritySection 1(c) of Public Law 107–62 is amended by
			 striking accordance with and all that follows through the period
			 at the end and inserting the following: accordance with chapter 89 of
			 title 40, United States Code, except that any reference in section 8903(e) of
			 that chapter to the expiration at the end of or extension beyond a seven-year
			 period shall be considered to be a reference to an expiration on or extension
			 beyond December 2, 2013..
			(b)Technical
			 amendmentsPublic Law 107–62 is amended—
				(1)in section 1(e),
			 by striking (40 U.S.C. 1001, et seq.) and inserting (40
			 U.S.C. 8901 et seq.); and
				(2)in section 2, by
			 striking (40 U.S.C. 1002) and inserting (40 U.S.C.
			 8902(a)).
				
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
